             Case 5:19-cv-00520 Document 1 Filed 05/15/19 Page 1 of 4


                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

WHITE-CONLEE BUILDERS, LTD.                  §
    Plaintiff                                §
                                             §
v.                                           §      CIVIL ACTION NO. 5:19-cv-520
                                             §
NATIONAL TRUST INSURANCE                     §
COMPANY                                      §
     Defendant                               §

                       NOTICE OF REMOVAL OF ACTION
                   UNDER 28 U.S.C. §§ 1332 and 1441(b) (DIVERSITY)

TO THE HONORABLE JUDGE:

       Defendant National Trust Insurance Company (“NTIC”), hereby petitions this Court

pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 for removal, on the basis of diversity jurisdiction,

to the United States District Court for the Western District of Texas, San Antonio Division, of

the action styled White-Conlee Builders, LTD. v. National Trust Insurance Company; Cause No.

2019-CI-07077, currently pending in the 438th Judicial District, Bexar County, Texas (the “State

Court Case”), and in support thereof would respectfully show this Court as follows:

                                              I.
                                            FACTS

       1.      Plaintiff filed suit in the State Court Case on April 8, 2019, as the result of a

dispute regarding a claim made under a commercial general liability insurance policy. Plaintiff

alleges that it is an additional insured under a policy NTIC issued, and that NTIC breached the

contract of insurance by failing to defend and indemnify Plaintiff in connection with claims by

Boardwalk on Research, LLC in a suit styled Cause No. 2016-CI-10809; 1st Choice Heating &

Air Conditioning, LLC v. United Technologies d/b/a International Comfort Products and

Morrison Supply Company, LLC (“Underlying Case”). Plaintiff’s Orig. Pet. at 2-3 (“Petition”).

NTIC was served with the Petition and citation on April 15, 2019. NTIC timely filed its Original
              Case 5:19-cv-00520 Document 1 Filed 05/15/19 Page 2 of 4




Answer on May 6, 2019, and generally denied Plaintiff’s allegations. A true and correct copy of

all pleadings, process, orders and correspondence served in this action is attached hereto as

Exhibit “A” and incorporated herein by reference.

         2.     Plaintiff alleges that NTIC breached the insurance contract and violated the Texas

Insurance Code; Plaintiff also seeks a declaratory judgment on NTIC’s duty to defend and

indemnify. Petition at 3-5.

         3.     Plaintiff states that it seeks monetary damages in this action of at least

$200,000.00 but less than $1,000,000.00. Pet. at 1. Accordingly, Plaintiff seeks damages in

excess of $75,000.00, exclusive of interest and costs.

         4.     Complete diversity exists between the Plaintiff and Defendant NTIC now as well

as on the date of filing of the State Court Case. Plaintiff is a citizen and resident of the State of

Texas. Pet. at 1. Defendant NTIC is an insurance company incorporated in the State of Indiana

and its principal place of business is in Sarasota, Florida. NTIC is not a citizen of the State of

Texas.

         5.     Plaintiff made a jury demand in the State Court case. Pet. at 5.

         6.     This is a civil action which may be removed to this Court by Defendant NTIC

pursuant to the provisions of 28 U.S.C. §§ 1441(a) and 1332(a) in that it is between citizens of

different states; it is a civil action wherein the matter in controversy exceeds the sum of

$75,000.00, exclusive of interests and costs; and NTIC is not a citizen of the State of Texas.

                                         II.
                              PROCEDURAL REQUIREMENTS

         8.     Pursuant to 28 U.S.C. § 1446(d), written notice of filing of this Notice will be

given to all adverse parties promptly after the filing of this Notice.



Notice of Removal of Action                                                               Page 2 of 4
              Case 5:19-cv-00520 Document 1 Filed 05/15/19 Page 3 of 4




        9       Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice will be

filed with the District Clerk of Bexar County, Texas promptly after the filing of this Notice.

        10.     Attached hereto and incorporated herein are the following items:

                Exhibit A:    A true and correct copy of all pleadings, process, and orders served
                              in this action.

                Exhibit B:    State Court docket sheet.

                Exhibit C:    List of all counsel of record.

                Exhibit D:    Index of all documents filed with the Court.

        WHEREFORE, PREMISES CONSIDERED, Defendant National Trust Insurance

Company requests that this action be removed from 438th Judicial District in Bexar County,

Texas to the United States District Court for the Western District of Texas, San Antonio

Division, and that this Court enter such further orders as may be necessary and appropriate.

                                              Respectfully submitted,

                                              HANNA & PLAUT, L.L.P.
                                              211 East Seventh Street, Suite 600
                                              Austin, Texas 78701
                                              Telephone:    (512) 472-7700
                                              Facsimile:    (512) 472-0205

                                              By:    /s/ Catherine L. Hanna
                                                     Catherine L. Hanna
                                                     State Bar No. 08918280
                                                     Email: channa@hannaplaut.com
                                                     Eric S. Peabody 00789539
                                                     State Bar No. 00789539
                                                     Email: epeabody@hannaplaut.com

                                              ATTORNEYS FOR DEFENDANT
                                              NATIONAL TRUST INSURANCE COMPANY




Notice of Removal of Action                                                               Page 3 of 4
              Case 5:19-cv-00520 Document 1 Filed 05/15/19 Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 15th day of May, 2019 I electronically filed the foregoing with
the Clerk of Court for the County Court of Law No. 10, Bexar County, Texas using the CM/ECF
system for the County Court of Law No. 10, Bexar County, Texas which will send notification of
such filing to the following:

Barry Snell
Bayne, Snell & Krause
1250 N.E. Loop 410, Suite 725
San Antonio, Texas 78209
Attorney for Plaintiff


                                              /s/ Catherine L. Hanna
                                              Catherine L. Hanna




Notice of Removal of Action                                                                Page 4 of 4
